DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Applicant's amendments and remarks, filed 06/29/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-20 are currently under examination.
Priority
No priority claim has been filed. The effective filing date of the instant application of 11/01/2019 is acknowledged.
Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(b) or second paragraph regarding claims 1-10 are withdrawn in view of applicant’s arguments (on page 7) and/or amendments.
Response to Arguments
Applicant’s arguments filed 06/29/2022 have been fully considered.
Applicant amended the independent claims 1 and 11 with subject matter to clarify the claims with “commanding initiation of a second contrast injection at the estimated time when the VRTB of the first contrast injection is to occur” for independent claim 1 and “to generate a contrast signal that terminates at least before a venous return to baseline of the contrast level” and “estimating when the venous return to baseline of the contrast agent is going to occur based on the contrast signal”.
Applicant argues (on pages 8-12) that the references of record alone or in combination do not teach the limitation “commanding initiation of a second contrast injection at the estimated time when the VRTB of the first contrast injection is to occur," where the estimated time is estimated based on a contrast signal measured from projection data acquired upon the first contrast injection. Vaz and Jackson are directed to interleaved CTA and CTP. Loveless does not teach the limitation of commanding the initiation of the second contrast injection at the estimated time (i.e., when VRTB of the first contrast injection is to occur); rather, Loveless teachings that a second contrast injection can be performed when it is assured that all contrast agent has been cleared from the vascular system which is defined as a fixed time of 30 minutes and not determined by the venous outflow returning to the baseline as claimed. Additionally, the Applicant argues that Loveless is directed to ultrasound imaging with different contrast agent and would have been combined with the interleaved CTA and CTP method from Jackson and Vaz.
In response, the examiner has considered that Loveless is teaching the injection of the contrast agent for repeating contrast enhance imaging to be performed when all presence of contrast agent is cleared from the blood vessels whatever blood vessels are considered. The examiner acknowledges that Loveless is teaching to wait a fixed number of minutes after the sensed elimination of the contrast agent from the blood circulation and therefore does not teach the amended limitation with commanding the initiation of the second contrast injection at the estimated time (i.e., when VRTB of the first contrast injection is to occur). 
For clarifying the position of the examiner, the examiner is presenting a second non-final Office Action with new references.
Applicant further amended the dependent claim 3 to depend on claim 2 which has been amended to depend on claim 8. Applicant amended also claim 3 with the amended limitation “wherein the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve, such that the segment is entered as the input to the machine learning model” changing the scope of the claim with subject matter not previously prosecuted.  Applicant argues (on pages 12-13) that the references of record do not specifically teach “a segment of an arterial inflow curve is entered as input to a machine learning model trained to output the estimated time when the VRTB is to occur, where "the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve"”. 
In response, the Applicant’s argument is found moot since the argument is directed to references which are not relied upon within the present second Non-Final Office Action.
Applicant further argues (on page 12) regarding the claims 11 and 16 that the references of record do not teach the limitation “estimating when the venous return to baseline of the contrast agent is going to occur based on the contrast signal," as amended in claim 11 and as in claim 16 with Vaz not teaching this limitation is particular. 
In response, the Applicant’s argument is found moot since the argument is directed to references which are not relied upon within the present second Non-Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

Claims 1, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (2018 ECR 2018 European Society of Radiology  Poster C-1424 EPOS electronic Presentation Online System; 28 pages; Pub.Date 03/2019) in view of Schoenberg et al. (USPN 6377835 B1; Pat date 04/23/2002; Fil.Date 08/30/2000).
Regarding claim 1, Mitsui teaches a method for analyzing CT image data (p.2 2nd-last ¶ method of Test Bolus Tracking applied to optimize visualization of the arteriovenous blood system with separation of the arterial and venous system) comprising: 
upon a first contrast injection, processing acquired projection data of a subject to measure a contrast signal of the first contrast injection (Fig.7 injector with first injection CM of contrast with monitoring of the corresponding first pulmonary vein (PV) contrast enhancement peak); 
estimating a time when a venous return to baseline (VRTB) of the first contrast injection is to occur based on the contrast signal (The examiner notes that Mitsui teaches also the timing of the second contrast injection relative to the monitoring enhancement signal of the monitoring peak for the test bolus tracking method is a time after the monitoring peak signal reach back to the baseline (Fig.2 injector annotated bar relative to the test and main bolus signals for the Test Bolus Tracking method) with the monitoring being performed until the test bolus enhancement signal reaches the baseline. Since Mitsui is using the pulmonary vein enhancement signal as a monitoring signal (p.12 4th–5th ¶ “So, the monitoring position of TBT method for preoperative 3D-CT of VATS was determined as PV”), Mitsui is implicitly estimating from the signal data a time when the pulmonary vein enhancement signal returns to its baseline); 
and commanding initiation of a second contrast injection at the estimated time (Fig.7 injector with CM command for injecting the second main contrast bolus to obtain the pulmonary artery contrast enhancement signal (Phase 1 (PA)) and the following pulmonary vein contrast enhancement signal (Phase 1 (PV)) [...when the VRTB of the first contrast injection is to occur...].
Mitsui does not specifically teach the initiation of a second contrast injection at the specific estimated time when the VRTB of the first contrast injection is to occur.
However, Schoenberg teaches within the same field of endeavor of performing a contrast imaging of the pulmonary artery/vein system with CT and separating them with different time windows (Title and abstract) the use of two successive contrast agent injections with correspondence with the CT enhancement signals for the pulmonary artery and for the pulmonary vein (Fig. 4 enhancement signals line and dotted line and col.8 2nd ¶ using a test bolus based on the arterial enhancement monitoring with the main bolus injection performed, wherein in Fig.4 the choice of the 2nd contrast infusion is made to be performed prior the end of the venous phase or venous washout). Therefore, Mitsui and Schoenberg teach a range of timing between the time of injection for the first contrast injection and the second contrast injection as between the end of the arterial enhancement peak or arterial washout and a time after the end of the venous enhancement peak or venous washout in order to obtain a good separation of the artery and vein contrast enhancement imaging, the time range overlapping the claimed time of the initiation of a second contrast injection at the specific estimated time when the VRTB of the first contrast injection is to occur. Both Mitsui and Schoenberg do not expressly disclose the time of start/initiation of the second infusion when the venous enhanced signal returns to its baseline as required by the claim. However, both Mitsui and Schoenberg teach that the determination of the time for the second infusion of the contrast agent main bolus for the test bolus tracking method is a result effective variable in order to obtain a good separation of the artery and the vein imaging. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Mitsui by making the time of the main bolus infusion at the time when the venous enhancement returns to its baseline (VRTB) for the first contrast injection since Schoenberg teaches a lower time limit for performing the main bolus injection and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore Mitsui and Schoenberg disclose claim 1.
Regarding the dependent claims 9, 10, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Mitsui and Schoenberg.
Regarding claim 9, Mitsui teaches the test bolus tracking method (Fig. 7) with the monitoring performed on the pulmonary vein, therefore the test bolus being the first bolus for timing the enhancement peak signal for the artery and for the vein (Fig. 8 for acquiring both arterial and venous enhancement signals for the test bolus) with the initiation of a second contrast scan of the subject (Fig. 7 scanning for the phase 1 arterial and phase 2 venous imaging) therefore teaching  the first contrast injection is a timing bolus, and further comprising initiating a contrast scan of the subject upon initiation of the second contrast injection as claimed.
Regarding claim 10, Mitsui teaches after acquiring the projection data to measure the contrast signal, initiating a first contrast scan of the subject, and upon initiation of the second contrast injection, initiating a second contrast scan of the subject (Fig.2 generic test bolus tracking timing for projection data and imaging scanning for the test bolus and the main bolus as outlined).

Regarding independent claim 16, as discussed for claim 1, Mitsui teaches a system (Title and abstract and Table 1 for listing the imaging system used for performing the method of imaging and injection and analysis) which also comprises: 
an x-ray source that emits a beam of x-rays toward a subject to be imaged (Table 1 with imaging system CT-system “Aquilion (Toshiba Medical Systems, Inc.) and Table 3 for human subject as imaged); 
a detector that receives the x-rays attenuated by the subject (Table 1 with imaging system CT-system “Aquilion (Toshiba Medical Systems, Inc.) and Table 3 for human subject as imaged, wherein the CT-systems have implicitly detector for receiving the x-rays attenuated by the subject); 
a data acquisition system (DAS) operably connected to the detector (Table 1 with imaging system CT-system “Aquilion (Toshiba Medical Systems, Inc.) and Table 3 for human subject as imaged, wherein the CT-systems have implicitly a data acquisition system for acquiring the data from the detector for further analysis); 
and a computer operably connected to the DAS and configured with instructions in non-transitory memory that when executed cause the computer to (Table 1 with imaging system CT-system “Aquilion (Toshiba Medical Systems, Inc.) and Table 3 for human subject as imaged, wherein the CT-systems have implicitly a computer for controlling the CT-systems with pre-installed software for controlling the CT-system and performing CT imaging with an implicit non-transitory memory that stored instructions for controlling and performing imaging with the CT-system) perform the method step of claim 1 taught by Mitsui and Schoenberg when interpreting the “predetermined event of the first contrast injection is to occur” as the venous contrast level returning to baseline as in independent clam 1:
upon a first contrast injection (Fig. 2 performing the test bolus tracking method with a first bolus infusion as test bolus as perform for Fig. 7), processing acquired projection data of a subject received from the DAS to measure a contrast signal of the first contrast injection (processing the acquired signal to determine the projection data as represented by the enhancement curve within the directed ROI as artery or vein as in Fig. 8 lower right panel and simplified with only the pulmonary vein ROI as in Fig.7);
  The examiner notes that Mitsui teaches also the timing of the second contrast injection relative to the monitoring enhancement signal of the monitoring peak for the test bolus tracking method is a time after the monitoring peak signal reach back to the baseline (Fig.2 injector annotated bar relative to the test and main bolus signals for the Test Bolus Tracking method) with the monitoring being performed until the test bolus enhancement signal reaches the baseline. Since Mitsui is using the pulmonary vein enhancement signal as a monitoring signal (p.12 4th–5th ¶ “So, the monitoring position of TBT method for preoperative 3D-CT of VATS was determined as PV”), therefore Mitsui is implicitly estimating from the signal data a time when the pulmonary vein enhancement signal returns to its baseline, therefore estimate a time when a predetermined event of the first contrast injection is to occur based on the contrast signal.
Mitsui teaches also and command a second contrast injection to be initiated at an estimated time (Fig.7 injector with CM command for injecting the second main contrast bolus to obtain the pulmonary artery contrast enhancement signal (Phase 1 (PA)) and the following pulmonary vein contrast enhancement signal (Phase 1 (PV)) [...the estimate time being the VRTB of the first contrast injection is to occur...].
Mitsui does not specifically teach the initiation of a second contrast injection at the specific estimated time when the VRTB of the first contrast injection is to occur.
However, Schoenberg teaches within the same field of endeavor of performing a contrast imaging of the pulmonary artery/vein system with CT and separating them with different time windows (Title and abstract) the use of two successive contrast agent injections with correspondence with the CT enhancement signals for the pulmonary artery and for the pulmonary vein (Fig. 4 enhancement signals line and dotted line and col.8 2nd ¶ using a test bolus based on the arterial enhancement monitoring with the main bolus injection performed, wherein in Fig.4 the choice of the 2nd contrast infusion is made to be performed prior the end of the venous phase or venous washout). Therefore, Mitsui and Schoenberg teach a range of timing between the time of injection for the first contrast injection and the second contrast injection as between the end of the arterial enhancement peak or arterial washout and a time after the end of the venous enhancement peak or venous washout in order to obtain a good separation of the artery and vein contrast enhancement imaging, the time range overlapping the claimed time of the initiation of a second contrast injection at the specific estimated time when the VRTB of the first contrast injection is to occur. Both Mitsui and Schoenberg do not expressly disclose the time of start/initiation of the second infusion when the venous enhanced signal returns to its baseline as required by the claim. However, both Mitsui and Schoenberg teach that the determination of the time for the second infusion of the contrast agent main bolus for the test bolus tracking method is a result effective variable in order to obtain a good separation of the artery and the vein imaging. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Mitsui by making the time of the main bolus infusion at the time when the venous enhancement returns to its baseline (VRTB) for the first contrast injection since Schoenberg teaches a lower time limit for performing the main bolus injection and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The Examiner notes that the claimed apparatus as taught by Jackson is directed to apparatus with corresponding structures to accomplish the method of claim 1 taught by Jackson, Vaz and Loveless, therefore independent claim 16 is therefore made obvious by the teachings of Jackson, Vaz and Loveless as discussed above mutandis mutatis.

Regarding the dependent claim 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Mitsui and Schoenberg.
Regarding claim 17, as discussed in claim 16, the “predetermined event of the first contrast injection” comprises a venous return to baseline of the first contrast injection as taught by Mitsui (Fig. 2 for a generic test bolus tracking method and Fig. 7 for the method directed to the pulmonary vein monitoring with the return to the venous baseline) therefore reading on the predetermined event of the first contrast injection comprises a venous return to baseline of the first contrast injection or a first harmonic of an arterial inflow function curve of the first contrast injection as claimed. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (2018 ECR 2018 European Society of Radiology  Poster C-1424 EPOS electronic Presentation Online System; 28 pages; Pub.Date 03/2019) in view of Schoenberg et al. (USPN 6377835 B1; Pat date 04/23/2002; Fil.Date 08/30/2000) as applied to claim 1 and further in view of Messah et al. (USPN 20190159744 A1; Pub.Date 05/30/2019; Fil.Date 11/27/2017).
Mitsui and Schoenberg teach a method as set forth above. 
Mitsui and Schoenberg do not specifically teach the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue as in claim 5.
Regarding claim 5, Messah teaches within the same field of endeavor of CT imaging (Title, abstract, Fig. 10) the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue ([0055] “a more robust method to determine the lesion ROI can be achieved by using the spatial distribution of the contrast agent within the lesion and the surrounding area. That is, the lesion ROI is based on the perfusion “ [0056] “For example, the lesion ROI can be generated using image segmentation, e.g., using a threshold and region growing method. In certain implementations, the lesion ROI can be a predefined shape (e.g., a sphere or an ellipse) with a volume selected according to predefined criteria”) with the determination of the time variation of the contrast concentration within the considered region of interest (as reported in Fig.3A for different region of interest) therefore teaching the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Mitsui, modified by Schoenberg with the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue, since one of ordinary skill in the art would recognize that extracting a specific region of interest with a specific tissue by segmentation of the images based on the level of contrast agent being present within that tissue and ROI such as for specific lesions  was known in the art as taught by Messah. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mitsui and Messah teach CT imaging with projection data analysis. The motivation would have been to selectively analyze the ROI of specific pathological tissues to classify as to focus the analysis on a smaller region than the whole organ saving therefore computing time and energy for diagnosis, as suggested by Messah ([0055] and [0056]).
Regarding the dependent claims 6 and 7, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Mitsui, Schoenberg and Messah.
Regarding claim 6, Mitsui teaches the contrast signal comprises a segment of a tissue uptake curve as in Fig.7 where the monitoring is performed from the initial time of the infusion of the test bolus to the maximum enhancement at the time Tpeak for the PV  which therefore includes the time range for the baseline reading on the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve as claimed.
Regarding claim 7, Mitsui teaches the recording until reaching the return of the contrast level to baseline after the maximum peak (Fig. 7 with acquisition of the projection data for the curve includes the whole curve after the top of the peak) reading on the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve after a peak of the AIF curve as claimed.

Claims 8, 2, 4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (2018 ECR 2018 European Society of Radiology  Poster C-1424 EPOS electronic Presentation Online System; 28 pages; Pub.Date 03/2019) in view of Schoenberg et al. (USPN 6377835 B1; Pat date 04/23/2002; Fil.Date 08/30/2000) as applied to claims 1 and 16 and further in view of Corey et al. (USPN 20190150764 A1; Pub.Date 05/23/2019; Fil.Date 05/02/2017).
Mitsui and Schoenberg teach a method as set forth above. 
Mitsui and Schoenberg do not specifically teach entering the contrast signal as input to a machine learning model trained to output the estimated time when the VRTB is occur as a function of the contrast signal as in claim 8.
However, Corey teaches within the same field of endeavor of perfusion imaging using contrast agent (Title, abstract and [0009] “perfusion-weighted images ("PWI") are typically obtained by injecting a contrast bolus, such as a gadolinium chelate”) the use of machine learning techniques to extract perfusion maps and parameters ([0049] “In estimating these perfusion parameter for a selected voxel, given CTC and AIF measurements, a pattern recognition model in the form of a novel bi-input convolutional neural network (bi-CNN), which takes the two inputs (CTC, AIF) may be used” with  [0078] and [0079] “a novel approach for perfusion parameter estimation using a bi-input convolutional neural network is introduced herein. Results showed that the patch-based bi-CNN model is capable of estimating four perfusion parameters in stroke patients without using a standard deconvolution methods” such as claim 6 with the determination of the mean transit time (MTT) of the contrast agent as [0047] “to derive MTT, which represents the average time it takes the contrast to travel through the tissue volume of a voxel“ reading on the determination of the time corresponding to VRTB relative to the injection time) teaching therefore entering the contrast signal as input to a machine learning model trained to output the estimated time when considering the region of interest as being a voxel directed to a region of the vein, therefore when the VRTB is occur as a function of the contrast signal as claimed in claim 8.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Mitsui and Schoenberg with the step of entering the contrast signal as input to a machine learning model trained to output the estimated time when the VRTB is occur as a function of the contrast signal, since one of ordinary skill in the art would recognize that using machine learning such as CNN for determining the mean transit time for the contrast agent to transit through the region of interest such as a voxel based on the contrast signal/data was known in the art as taught by Corey. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mitsui and Corey teach CT imaging with projection data analysis. The motivation would have been to provide estimation of perfusion parameters to diagnose or characterize the target tissue, as suggested by Corey ([0015] “a system for estimating perfusion parameters using medical imaging is provided” and “The system further includes an output for providing the report” with [0062] “To this end, generated perfusion parameters, maps or images may be analyzed to determine the condition or tissue types, or tissue regions”).
Regarding the dependent claims 2 and 4, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Mitsui, Schoenberg and Corey.
Regarding claim 2, as discussed in claim 1, Mitsui as modified by Schoenberg teaches the acquired projection data is of an arterial region of interest (ROI) and the contrast signal comprises a segment of an arterial inflow function (AIF) curve as in claim 2 (Fig.8 lower right panel with the enhancement curve corresponding to the arterial ROI as the first peak ) therefore reading on the acquired projection data is of an arterial region of interest (ROI) and the contrast signal comprises a segment of an arterial inflow function (AIF) curve as claimed.
Regarding claim 4, Mitsui teaches the recording from the initial time of injection of the first test contrast until reaching the return of the contrast level to baseline after the maximum peak (Fig. 8 for at least the arterial AIF ROI and Fig. 7 for the venous portion) reading on the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve after a peak of the AIF curve as claimed.

Mitsui and Schoenberg teach a system as set forth above. 
Mitsui and Schoenberg do not specifically teach a machine learning model configured to estimate the time when the VRTB is to occur based on the contrast signal as in claim 19.
However, Corey teaches within the same field of endeavor of perfusion imaging using contrast agent (Title, abstract and [0009] “perfusion-weighted images ("PWI") are typically obtained by injecting a contrast bolus, such as a gadolinium chelate”) the use of machine learning techniques to extract perfusion maps and parameters ([0049] “In estimating these perfusion parameter for a selected voxel, given CTC and AIF measurements, a pattern recognition model in the form of a novel bi-input convolutional neural network (bi-CNN), which takes the two inputs (CTC, AIF) may be used” with  [0078] and [0079] “a novel approach for perfusion parameter estimation using a bi-input convolutional neural network is introduced herein. Results showed that the patch-based bi-CNN model is capable of estimating four perfusion parameters in stroke patients without using a standard deconvolution methods” such as claim 6 with the determination of the mean transit time (MTT) of the contrast agent as [0047] “to derive MTT, which represents the average time it takes the contrast to travel through the tissue volume of a voxel“ reading on the determination of the time corresponding to VRTB relative to the injection time) teaching therefore a machine learning model configured to estimate the time when the VRTB is to occur based on the contrast signal as in claim 19.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Mitsui and Schoenberg with the system including a machine learning model configured to estimate the time when the VRTB is to occur based on the contrast signal, since one of ordinary skill in the art would recognize that using machine learning such as CNN for determining the mean transit time for the contrast agent to transit through the region of interest based on the contrast signal/data was known in the art as taught by Corey. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mitsui and Corey teach CT imaging with projection data analysis. The motivation would have been to provide estimation of perfusion parameters to diagnose or characterize the target tissue, as suggested by Corey ([0015] “a system for estimating perfusion parameters using medical imaging is provided” and “The system further includes an output for providing the report” with [0062] “To this end, generated perfusion parameters, maps or images may be analyzed to determine the condition or tissue types, or tissue regions”).
Regarding the dependent claim 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Mitsui, Schoenberg and Corey.
Regarding claim 20, Jackson does not specifically teach the machine learning model is a regression model or a neural network but Corey teaches as discussed above the use of CNN (bi-CNN or neural network). 
Therefore it would have been obvious for a person of ordinary skill in the art be before the effective filling date of the invention to have modified the system of Mitsui, modified by Schoenberg and Corey with the machine learning model is a regression model or a neural network, since one of ordinary skill in the art would recognize that using machine learning such as bi-CNN for determining the mean transit time for the contrast agent to transit through the region of interest based on the contrast signal/data was known in the art as taught by Corey. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mitsui and Corey teach CT imaging with projection data analysis. The motivation would have been to provide estimation of perfusion parameters to diagnose or characterize the target tissue, as suggested by Corey ([0015] “a system for estimating perfusion parameters using medical imaging is provided” and “The system further includes an output for providing the report” with [0062] “To this end, generated perfusion parameters, maps or images may be analyzed to determine the condition or tissue types, or tissue regions”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (2018 ECR 2018 European Society of Radiology  Poster C-1424 EPOS electronic Presentation Online System; 28 pages; Pub.Date 03/2019) in view of Schoenberg et al. (USPN 6377835 B1; Pat date 04/23/2002; Fil.Date 08/30/2000) as applied to claim 16 and further in view of Yi (USPN 20160067402 A1; Pub.Date 03/10/2016; Fil.Date 06/25/2015).
Mitsui and Schoenberg teach a system as set forth above.
Regarding claim 18, Mitsui teaches the use of a display (Fig. 8 display displaying several panels with images and enhancement time curves with analysis results and implicitly directly operably connected to the CT computer of the CT-system Aquilon One). Mitsui does not specifically teach the use of a user interface allows to the display of protocols and parameters ([0051] and Fig. 4, [0052] “a user interface may display the protocol, and the user may adaptively change a large number of acquisition and time settings, as shown in the table above” therefore providing notification of commanding the second contrast injection to be initiated according to Table 400 as being updated or changed) therefore reading on a display device operably coupled to the computer.
Mitsui does not specifically teach and wherein commanding the second contrast injection be initiated at the estimated time includes displaying a notification on the display device commanding the second contrast injection be initiated as in claim 18.
However, Yi teaches within the same field of test bolus tracking method (Title, abstract and Figs. 7-11 with the following up of the enhancement curve for blood vessels for a first injection of contrast agent with an amount smaller than the second injection of the main contrast agent, [0024]-[0025]) the use of a user interface and display (Fig. 14) allowing the user to confirm the data and therefore the command to inject the main bolus ([0216] “When the user inputs a command to inject the main contrast agent via the user interface 200, the medical injector 300 may inject the main contrast agent into the object in accordance with the user's injection command” with the user interface 200 is a display [0218] “ displays the diagnostic image on the user interface 200”) therefore reading on wherein commanding the second contrast injection be initiated at the estimated time includes displaying a notification on the display device commanding the second contrast injection be initiated in order for the user to command the second injection for the main bolus as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Mitsui being modified by Schoenberg to perform the step of commanding the second contrast injection to be initiated at the estimated time to include displaying a notification on the display device commanding the second contrast injection be initiated, since one of ordinary skill in the art would recognize that using a display with a user interface for providing the user with the command to start the main contrast bolus injection was known in the art as taught by Yi and since such a user interface command is implicitly presenting a notification to command the initiation of the injection to launch the injection from the display with the user interface. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mitsui and Yi teach CT imaging with projection data analysis for performing the test bolus tracking method. The motivation would have been to provide the possibility to the user to change the timing of the main bolus injection, as suggested by Yi ([0216]). 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 3 recites “wherein the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve, such that the segment is entered as the input to the machine learning model” for no prior art has been found to input such a segment of the AIF time intensity curve for the estimation of the time VRTB of the first contrast injection is to occur within the machine learning model. The closest prior art found is Sahbaee et al. (USPN 20190313990 A1; Pub.Date 10/17/2019; Fil.Date 04/11/2018) teaching the use of machine-learning with inputting contrast enhancement data and a test bolus or bolus tracking data to predict a scanning protocol for contrast enhancement imaging of the organ of the subject providing an acceleration of determining the contrast agent administration protocol ([0026]) and the contrast enhancement curve ([0055] Fig.6 curve 600). However, Sahbaee does not specifically teach the determination of the venous washout time from the AIF or venous outflow  measured data from the timing/test bolus as inputs for the machine learning apparatus and method.
Claim 11 and dependent claims 12-15 are allowable. Claim 11 has been amended to recite “to generate a contrast signal that terminates at least before a venous return to baseline of the contrast level;...estimating when the venous return to baseline of the contrast agent is going to occur based on the contrast signal” wherein the estimation of the venous return to baseline of the contrast agent is performed using only a partial contrast intensity curve non including the time range with the time of the venous return to baseline of the contrast level. The closest reference would have been Mitsui with predicting the time at maximum clearance for the contrast from measured projection data but lacking to specifically describe the prediction as being performed using an extrapolation method 9999of the measured contrast intensity data. Claims 12-15 are allowable due to their dependency from claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793